DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/26/22 has been entered.

Claim Interpretation
Examiner notes the use of the transitional phrase “consisting” throughout the amended claims. Examiner interprets this as excluding unrecited steps, but not excluding repetition of the explicitly recited steps. Claim 5, for example, calls for specific annual rates which implies repetition of the steps.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, 10, and 15-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovative Agriculture Products Experimentations — The Patatas –An Education Solutions Consultancy [hereinafter “Patatas”] in view of Groundswell® Continuous Fermentation Process Manual [hereinafter “VRM”]
Patatas describes a process consisting of  adding first and second catalysts(HumiSoil® and XLR8® Bio) and third catalyst (water) to a site.
Patatas does not describe the site being contaminated with one of excess acidity, alkalinity, or sodic contamination.
VRM that addition of the first catalyst (HumiSoil®)  to a site affects soil acidity and/or changes pH (page 101) VRM also provides evidence that the transferring of biological energy, etc. are inherent results of applying HumiSoil® to a site.
It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have applied the teachings of VRM –that HumiSoil® affects pH or acidity—and to have modified Patatas to have the site being contaminated with one of excess acidity, alkalinity, or sodic contamination as claimed.
Therefore claim 1 is obvious and unpatentable.
Regarding claim 5: Examiner finds that determination of particular amounts of first and second catalysts ( i.e. fertilizers) would be a routine mater of experimentation and design, based on soil characteristics. A skilled artisan would have achieved the claimed 400 kg/hectare and 5 I/hectare through routine experimentation.
Regarding new claim 9-10: one of ordinary skill in the art would find it obvious to have spread the catalysts to either the atmosphere (i.e. spreading in the air above the ground) or on a feature (i.e. on vegetation) as claimed.
Regarding claim 15: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application the supporting the microbiome would have been an inherent result of using the catalysts of the prior art. 
With regards to claim 16: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application, they would inherently perform the same balancing.
Regarding claim 17: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application the assisting would have been an inherent result of using the catalysts of the prior art.
Regarding claim 18: Examiner finds that since the catalysts found in the prior art are identical to the catalysts described in the instant application the supporting the hydrosynthesis would have been an inherent result of using the catalysts of the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9, 10, and 15-18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0600-1530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the file copy of the VRM document is missing pages 4-7. As this document was apparently published by Applicant, Examiner requests assistance in finding the missing pages.